 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    P.R., a minor; by and through his parent          No. 1:19-cv-00220-DAD-BAM
      and guardian, KATIE RICE, an individual,
12
                         Plaintiffs,
13                                                      AMENDED ORDER APPOINTING
              v.                                        GUARDIAN AD LITEM
14
      FRESNO UNIFIED SCHOOL DISTRICT,                   (Doc. No. 2)
15
                         Defendants.
16

17

18           On March 10, 2019, Katie Rice filed a petition to be appointed guardian ad litem for

19   plaintiff P.R. for purposes of this action. (Doc. No. 2.)

20           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

21   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

22   1181 (9th Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or

23   issue another appropriate order—to protect a minor or incompetent person who is unrepresented

24   in an action.” Fed. R. Civ. P. 17(c)(2). Local Rule 202(a) of this court further states, in pertinent

25   part:
                    Upon commencement of an action or upon initial appearance in
26                  defense of an action by or on behalf of a minor . . . the attorney
                    representing the minor or incompetent person shall present . . . a
27                  motion for the appointment of a guardian ad litem by the Court, or
                    . . . a showing satisfactory to the Court that no such appointment is
28                  necessary to ensure adequate representation of the minor or
                                                        1
 1                   incompetent person. See Fed. R. Civ. P. 17(c).

 2   The decision to appoint a guardian ad litem “must normally be left to the sound discretion of the
 3   trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
 4           Katie Rice petitions the court to appoint her as guardian ad litem to her child, plaintiff
 5   P.R., a minor child under the age of eighteen. Petitioner states that she is the mother and primary
 6   caretaker of plaintiff P.R., that she has no interests adverse to those of plaintiff P.R., and that she
 7   is competent and qualified to protect the interests of plaintiff P.R. Finding good cause, the court
 8   grants the petition (Doc. No. 2) and appoints Katie Rice guardian ad litem of P.R., a minor and
 9   plaintiff in this action.
10   IT IS SO ORDERED.
11
         Dated:     March 12, 2019
12                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
